971 So. 2d 184 (2007)
Robert L. KUDER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-1786.
District Court of Appeal of Florida, Fifth District.
December 28, 2007.
Robert L. Kuder, Raiford, pro se.
No Appearance for Appellee.

ON MOTION FOR REHEARING
PER CURIAM.
We grant appellant's motion for rehearing, withdraw the per curiam decision rendered on October 23, 2007, and substitute the following opinion in its place.
Robert L. Kuder appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Because the record attachments to the trial court's order do not conclusively refute the factual allegations of the appellant's motion, we reverse the order and remand for an evidentiary hearing. See, e.g., Prince v. State, 964 So. 2d 783 (Fla. 4th DCA 2007).
REVERSED and REMANDED.
ORFINGER, TORPY and LAWSON, JJ., concur.